Exhibit 10.1

CONFIDENTIAL SEVERANCE AGREEMENT AND

GENERAL RELEASE

THIS CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE (this “Agreement”) is
made and entered into on the 7th day of September, 2007, to be effective as of
August 31, 2007 (the “Effective Date”), by and between REMINGTON ARMS COMPANY,
INC., a Delaware corporation (the “Company”), and PAUL CAHAN (the “Employee”).

R E C I T A L S:

The Company is engaged in the business of designing, manufacturing, marketing,
and selling (i) sporting goods products for the global hunting and shooting
sports marketplace under the Remington® brand name, and (ii) products with law
enforcement, military, and government applications. The Employee is experienced
in, and knowledgeable concerning, all aspects of the business of the Company.
The Employee has heretofore been employed by the Company as the President of
Ammunition Operations pursuant to the terms of that certain 2007 Executive
Employment Agreement dated as of May 31, 2007 (the “Employment Agreement”).

The Employee has decided to resign from employment with the Company on
August 31, 2007. The Company and the Employee mutually desire to resolve any and
all issues with respect to the resignation of the Employee. The Company is
willing to extend and the Employee is willing to accept the terms and conditions
set forth in this Agreement. The Company and the Employee desire to settle
fully, finally, and on a confidential basis all matters between them and related
to the Employee’s employment with the Company, and the Employee’s termination of
employment.

NOW THEREFORE, in consideration of the mutual covenants and obligations herein,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Employee and the Company hereby agree as
follows:

Section 1.          Resignation. The Employee shall resign as an active employee
of the Company effective as of the close of business of the Company on
August 31, 2007 (the “Resignation Date”).

Section 2.        Special Severance Payments. During the six-month period
beginning September 1, 2007 and ending February 28, 2008 (the “Severance Pay
Period”), the Employee shall be entitled to receive a special severance benefit
equal to $186,867 (the “Severance Benefit”), which Severance Benefit shall be
paid to the Employee (or, in the event of his death before the end of the
Severance Pay Period, to his surviving spouse or, if he shall leave no surviving
spouse, then to his estate) in six (6) equal monthly installments of $31,144.50
in accordance with the Company’s normal payroll cycle during the Severance Pay
Period. The Employee agrees and acknowledges that the Severance Benefit to be
paid to him pursuant to this Section 2 is in addition to

 

--------------------------------------------------------------------------------



anything of value to which he is already entitled. The Severance Benefit is
intended to constitute the exclusive payments in the nature of severance or
termination compensation that shall be due the Employee upon his resignation.

Section 3.        Incentive Compensation Payments. The Employee is a participant
in the Company’s Annual Incentive Compensation Plan and the 2006 Long Term
Incentive Plan (collectively, the “Incentive Plans”). In full settlement of all
obligations and liabilities of the Company to the Employee under the Incentive
Plans, the Company shall pay to the Employee an amount equal to $197,667 (the
“Incentive Amount”), which Incentive Amount shall be paid to the Employee during
the six month period beginning September 1, 2007 and ending February 28, 2008
(the “Incentive Pay Period”) (or, in the event of his death before the end of
the Incentive Pay Period, to his surviving spouse, or if he shall leave no
surviving spouse, then to his estate) in six (6) equal monthly installments of
$32,944.50 in accordance with the Company’s normal payroll cycle during the
Incentive Pay Period.

Section 4.         Retiree Medical; Other Welfare Benefit Programs; Accrued
Vacation. The Employee will be entitled to elect retiree medical coverage under
the Company’s applicable retiree medical program in accordance with its terms,
as they may be amended from time to time. Except as provided in the preceding
sentence, or as required by the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), as amended, the Employee will cease to participate in all
employee welfare benefit arrangements maintained by the Company (including, but
not limited to, the Company’s medical, dental, life insurance, disability
insurance, and “AD&D” insurance arrangements) as of his Resignation Date. Within
ten (10) days of his Resignation Date, the Employee shall be paid in a lump sum
the dollar amount of his accrued or earned vacation pay then due him.

The Employee and his dependents have been offered and have the right to elect
continued group medical coverage under the provisions of COBRA. For purposes of
this Agreement, the date of the Employee’s qualifying event, as defined in
Section 4980B(f)(3) of the Internal Revenue Code of 1986 (as amended) and
Section 603 of the Employee Retirement Income Security Act of 1974 (as amended),
shall be August 31, 2007. If the Employee elects COBRA coverage, the Employee
shall be responsible for the cost of such coverage.

 

 

Section 5.

Deferred Compensation Arrangements.

 

5.1

The Employee is a participant in the Special Supplemental Retirement Plan for
Paul Cahan (the “Plan”). A copy of the Plan is attached to this Agreement as
Exhibit A. The Employee shall be entitled to receive the benefits provided under
the Plan in accordance with the terms and conditions of the Plan. The Employee
acknowledges that the Plan will be amended in certain respects on or before
December 31, 2007 to satisfy the requirements of Section 409A (as defined in
Section 13).

 

5.2

The Employee shall be entitled to any benefits paid or payable under the tax
qualified retirement plan (or plans) and non-qualified retirement plan (or
plans) sponsored by the Company.

 

 

2

 

--------------------------------------------------------------------------------



Section 6.         Continuation of Certain Employment Agreement Provisions. The
Employee covenants and agrees that the provisions of Sections 8 through 15 of
his Employment Agreement shall remain in full force and effect on and after the
Effective Date and shall survive the termination of his employment. A copy of
Sections 8 through 15 of the Employment Agreement is attached as Exhibit B to
this Agreement.

 

Section 7.

Release

7.1 General Release. Except as otherwise provided in Section 7.1, in
consideration for the benefits provided pursuant to this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employee, for himself and on behalf of his heirs,
representatives, administrators, executors, successors and assigns, hereby
irrevocably and unconditionally releases, acquits, and forever discharges the
Company and its present and former subsidiaries, affiliates, predecessors,
successors, and assigns, together with all present and former agents,
shareholders, directors, officers, employees, owners, representatives, and
attorneys of all such entities or persons and all persons acting by, through,
under or in concert with any of them (hereinafter collectively referred to as
the “Released Parties”) from any and all charges, complaints, claims, lawsuits,
liabilities, obligations, or actions of any nature whatsoever, in law, equity or
otherwise, known or unknown (hereinafter “Claim” or “Claims”), which the
Employee now has, has had, or may hereafter claim to have had against each or
any of the Released Parties for losses, expenses, or damages of any kind
(whether arising in tort, contract, or by statute) resulting from or arising out
of his employment with the Company and/or the termination of that employment.
The Employee understands that by signing this Agreement he is waiving any right
to pursue any Claim against any of the Released Parties in any state or federal
court or before any state or federal agency for compensatory damages, punitive
damages, or any other losses, or other damages to the Employee or his property
resulting from any claimed violation of state or federal law, including, but not
limited to, claims arising under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended,
the Equal Pay Act, the Civil Rights Act of 1991, the Americans with Disabilities
Act (“ADA”), the Employee Retirement Income Security Act of 1974, as amended,
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), as
amended, the Family and Medical Leave Act of 1993, and claims under any other
federal, state, and local statutory or common laws or claims in the nature of a
breach of contract, claims for wrongful discharge, emotional distress,
defamation, fraud or breach of the covenant of good faith and fair dealing and
wage or benefit claims (other than the payments to which the Employee is
entitled under this Agreement). The Employee further covenants and agrees never
to institute, directly or indirectly, or to participate in (unless otherwise
required by law) any action or proceeding of any kind against any one or more of
the Released Parties based on or related to his employment relationship with the
Company, including, but not limited to, an action asserting that the Company
discriminated against him on the basis of age or sex or an action asserting
breach of contract, it being understood that there is no intent herein to
interfere with the Equal Employment Opportunity Commission’s right to enforce
Title VII, the ADA, or the ADEA.

 

 

3

 

--------------------------------------------------------------------------------



7.2 Exceptions. Notwithstanding the provisions of Section 7.1, the Employee
intends to and does expressly except from the releases provided for in
Section 7.1 all rights and obligations with respect to the following matters,
and intends to and does expressly reserve the right to make Claims and demands
upon the Company with respect to the following matters:

 

(i)

Claims for breach of the terms of this Agreement;

 

(ii)

Claims for any worker’s compensation benefits;

 

(iii)

Claims for unemployment compensation benefits;

(iv)         Claims for indemnification under the Company’s bylaws or other
corporate governance documents; and

(v)          Claims for benefits payable to the Employee under the terms and
provisions of any retirement plans (including tax qualified and non-tax
qualified), welfare benefit plans or other employee plans or programs of the
Company in which the Employee was a participant as of August 31, 2007.

Section 8.        Employee Representations. By signing this Agreement, the
Employee acknowledges and agrees that:

(a) The Employee has received good and valuable consideration in exchange for
entering into this Agreement to which he was not otherwise entitled.

 

(b) This Agreement and all its terms and provisions are strictly confidential
and the Employee will not disclose the terms of this Agreement to anyone, except
that he may disclose the terms of this Agreement to his family, attorney,
accountant and to the extent required by a valid court order or by law.

(c) The Employee acknowledges that he has twenty-one (21) days from the date
this Agreement is presented to him to consider and sign this Agreement, although
he may accept this Agreement at any time during such 21-day period. The Employee
acknowledges that he has seven (7) days following the date that he signs this
Agreement to revoke this Agreement by notifying the Company in writing of his
decision to revoke. The Employee shall not be entitled to any benefits under
this Agreement until the seven (7) day revocation period has expired.

 

(d) The Employee has not, as of the date of execution of this Agreement, filed
with any agency or court any complaint or lawsuit against any of the Released
Parties (as defined in Section 7.1).

 

Section 9.          Opportunity To Seek Counsel. The Employee acknowledges that
he has carefully read and reviewed this Agreement and has been advised in
writing to seek the advice of an attorney, or other counsel, and he has had an
opportunity to consult with and receive counsel from an attorney concerning the
terms of this Agreement. The Employee acknowledges that he has carefully read
the entire Agreement, that a copy of

 

 

4

 

--------------------------------------------------------------------------------



this Agreement was made available to him prior to execution, that he knows and
understands the provisions of this Agreement and is satisfied with the
provisions of this Agreement, and that he has signed this Agreement as his own
free act and deed.

Section 10.       Entire Agreement. Subject to the limitations of this
Section 10, the Employee agrees that this Agreement constitutes the entire
agreement concerning his employment with and termination from employment with
the Company and all other matters specifically contained herein. Notwithstanding
the foregoing, except with respect to the terms, covenants and conditions
contained in Sections 8 through 15 of the Employment Agreement, those provisions
of the Employment Agreement that are not specifically addressed in this
Agreement (e.g., payment of base salary, duties and responsibilities, etc.)
shall continue to apply in accordance with the terms of the Employment Agreement
through the Resignation Date, at which time such provisions shall become null
and void. The Employee acknowledges and agrees that he shall continue to be
bound by the terms, covenants and conditions contained within Sections 8 through
15 of the Employment Agreement through his Resignation Date and thereafter in
accordance with the terms, covenants and conditions of Sections 8 through 15 of
the Employment Agreement. The Employee further agrees that should he violate the
terms of these terms, conditions and covenants, he will immediately forfeit his
right to receive the payments specified in Sections 2 and 3 of this Agreement,
and the Company shall have no further obligation to make any unpaid payments
pursuant to Sections 2 and 3 of this Agreement.  Except as otherwise provided in
this Section 10, this Agreement supersedes and replaces all other prior
negotiations and agreements, proposed or otherwise, whether written or oral,
concerning the specific matters addressed herein.

Section 11.   Deductions and Withholding; No Representations Regarding Tax
Consequences. The Employee agrees that the Company shall withhold from any
payment of Severance Benefits and Incentive Payments, all federal, state, local
and/or other taxes which the Company determines are required to be withheld in
accordance with applicable statutes or regulations from time to time in effect.
For the purposes of this Agreement, all such deductions and withholdings shall
be deemed to have been paid to and received by the Employee. The Company makes
no representations or warranties to the Employee with respect to the tax
consequences (including, but not limited to, income tax consequences) related to
the payments contemplated by this Agreement, and the Employee is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Employee acknowledges that the Company has no responsibility
to take or refrain from taking any actions in order to achieve a certain tax
result for the Employee.

Section 12.        Notices. Any notice or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given (i) when delivered or refused if sent by hand during regular
business hours, (ii) three (3) business days after being sent by United States
Postal Service, registered or certified mail, postage prepaid, return receipt
requested, or (iii) when recorded as delivered by reputable overnight express
mail service that provides tracing and proof of receipt or refusal at the
address or addresses set forth below or such other addresses as the parties may
designate in a notice given in accordance with this Section.

 

 

5

 

--------------------------------------------------------------------------------



 

If to the Company:

Remington Arms Company, Inc.

870 Remington Drive

Post Office box 700

Madison, NC 27025-0700

Attention: Mark Little

 

 

 

If to the Employee:

 

 

Paul Cahan

 

3740 Fringetree Lane

 

Melbourne, Florida 32940

 

Section 13.      Special Rule for Income Tax Compliance. To the extent
applicable, the parties hereto intend that this Agreement comply with Section
409A of the Internal Revenue Code of 1986, as amended, and all guidance or
regulations thereunder (“Section 409A”). The parties hereby agree that this
Agreement shall at all times be construed in a manner to comply with Section
409A and that should any provision be found not in compliance with Section 409A,
the parties are hereby contractually obligated to execute any and all amendments
to this Agreement deemed necessary and required by legal counsel for the Company
to achieve compliance with Section 409A. By execution and delivery of this
Agreement, the Employee irrevocably waives any objections he may have to the
amendments required by Section 409A. In the event amendments are required to be
made to this Agreement to comply with Section 409A, the Company shall use its
best efforts to provide the Employee with substantially the same payments he
would have been entitled to pursuant to this Agreement had Section 409A not
applied, but in a manner that is compliant with Section 409A. The manner in
which the immediately preceding sentence shall be implemented shall be the
subject of good faith negotiations of the parties. The parties also agree that
in no event shall any payment required to be made pursuant to this Agreement
that is considered deferred compensation within the meaning of Section 409A be
accelerated in violation of Section 409A. Nothing in this Agreement shall
require payment in 2007 of any payment that was required to be paid after 2007
under the Employment Agreement; in addition, nothing in this Agreement shall
postpone beyond 2007 any payment that was required to be paid in 2007 pursuant
to the Employment Agreement.

Section 14.      Waiver. No delay in exercising any right or remedy shall
constitute a waiver thereof, and no waiver by the Company or the Employee of the
breach of any covenant of this Agreement shall (i) be effective unless in
writing and signed by the waiving party, or (ii) be construed as a waiver of any
preceding or succeeding breach of the same or any other covenant or condition of
this Agreement.

 

 

6

 

--------------------------------------------------------------------------------



Section 15.        Governing Law: Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware (without
regard to conflicts of law principles thereof) applicable to contracts made and
to be performed therein and in any action or other proceeding that may be
brought arising out of, in connection with or by reason of this Agreement, the
laws of the State of Delaware shall be applicable and shall govern to the
exclusion of the law of any other forum. Any action to enforce any of the
provisions of this Agreement shall be brought exclusively in a court of the
State of Delaware or in a Federal court located within the State of Delaware,
and by execution and delivery of this Agreement, the Employee and the Company
irrevocably consent to the exclusive jurisdiction of those courts and the
Employee hereby submits to personal jurisdiction in the State of Delaware. The
Employee and the Company irrevocably waive any objection, including any
objection based on lack of jurisdiction, improper venue or forum non conveniens,
which either may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect to this Agreement or any transaction
related hereto. The Employee and the Company acknowledge and agree that any
service of legal process by mail in the manner provided for notices under this
Agreement constitutes proper legal service of process under applicable law in
any action or proceeding under or in respect to this Agreement.

Section 16.       Assignability. The obligations of the Employee hereunder may
not be delegated and the Employee may not, without the Company’s written
consent, assign, transfer, convey, pledge, encumber, hypothecate or otherwise
dispose of this Agreement or any interest herein. Any such attempted delegation
or disposition shall be null and void and without effect. The Company and the
Employee agree that this Agreement and all of the Company’s rights and
obligations hereunder may be assigned or transferred by the Company to and shall
be assumed by and be binding upon any successor to the Company.

Section 17.       Severability. Each provision hereof is intended to be
severable and the invalidity or illegality of any portion of this Agreement
shall not affect the validity or legality of the remainder.

Section 18.       Binding Effect; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
representatives, successors and assigns.

Section 19.        Amendment. This Agreement may be amended only by a written
instrument executed by the Company and the Employee.

Section 20.       Headings. All headings herein are inserted for convenience and
ease of reference purposes only and are not to be considered in the construction
or interpretation of this Agreement.

Section 21.       Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

 

7

 

--------------------------------------------------------------------------------



Section 22.        No Duty to Mitigate. The Employee shall have no obligation to
take any action to mitigate or offset any amounts payable by the Company
pursuant to this Agreement by seeking other employment or otherwise, nor shall
the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer after the date of the Employee’s termination of employment or
otherwise.

Section 23.       Source of Payments; No Trust. The obligations of the Company
to make payments hereunder shall constitute a liability of the Company to the
Employee. Such payments shall be from the general funds of the Company, and the
Company shall not be required to establish or maintain any special or separate
fund, or otherwise to segregate assets to assure that such payments shall be
made, and neither the Employee nor his spouse or estate shall have any interest
in any particular asset of the Company by reason of its obligations hereunder.
Nothing contained in this Agreement shall create or be construed as creating a
trust of any kind or any other fiduciary relationship between the Company and
the Employee or any other person. To the extent that any person acquires a right
to receive payments from the Company hereunder, such right shall be no greater
than the right of an unsecured creditor of the Company.

Section 24.      Employee Acknowledgment. The Employee (i) has had a reasonable
amount of time in which to review and consider this Agreement prior to
signature, (ii) has in fact read the terms of this Agreement, (iii) has the full
legal capacity to enter into this Agreement and has had the opportunity to
consult with legal counsel before signing this Agreement, (iv) fully and
completely understands the meaning, intent, and legal effect of this Agreement,
and (v) has knowingly and voluntarily executed this Agreement.

Section 25.        Recitals. The Recitals to this Agreement are incorporated
herein and shall constitute an integral part of this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

PLEASE READ CAREFULLY

THIS AGREEMENT INCLUDES A RELEASE OF

ALL KNOWN AND UNKNOWN CLAIMS

 

REMINGTON ARMS COMPANY, INC.

 

By:___/s/ Mark A. Little_______________

 

Name:__Mark A. Little

______________

Title:__Chief Administrative Officer _____

 

EMPLOYEE

 

 

8

 

--------------------------------------------------------------------------------



 

__/s/ Paul Cahan______________________

Paul Cahan

 

 

9

 

--------------------------------------------------------------------------------



EXHIBIT A

TO

CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

 

Copy of Special Supplemental Retirement Plan

for Paul Cahan

 

--------------------------------------------------------------------------------



EXHIBIT B

TO

CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

 

Copy of Sections 8 through 15 of the 2007 Executive Employment Agreement

for Paul Cahan dated May 31, 2007

 

 